Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 10, 2015

                                     No. 04-15-00576-CV

                    IN THE INTEREST OF J.J.B.ET AL., CHILDREN,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00411
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER

    Appellant Krystal Barrera's motion for extension of time to file brief is hereby
GRANTED. Time is extended to December 29, 2015.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court